Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doyle R. Ham, Jr., appeals the district court’s order dismissing his complaint for failing to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ham v. Dep’t of Pub. Safety & Corr. Servs., No. 1:13-cv-03501-JKB (D.Md. filed July 10, 2014 & entered July 11, 2014). We also deny Ham’s motion for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.